DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
►	With respect to claim 1, 
		Lines 11-12, “adjacent assemblies of electrodes and plugs of different types are separated by dielectric spacers” renders the claim indefinite:
“ it is not clear that “electrodes” as cited on line 11 are the same/referring back to “the gate electrodes” and “the S or D electrodes” OR these are additional different electrodes.  Applicant is respectfully suggested to clarify and use appropriate claimed language to define scope of claim. 
it is not clear that “plugs” as cited on line 11 are are same/referring back to “the dielectric gate plug” and “the dielectric S or D plug” as previously cited OR these are additional different plugs  

Limitation of “the remaining areas” lacking antecedent basic should be changed to “remaining areas”.   
It is not clear “the plugs” refers to which plugs.  Applicant is respectfully suggested to clarify and use appropriate consistent claimed language to define scope of claim.  
“the spacers” lacking antecedent basic should be changed to “the dielectric spacers” as consistent claimed language define scope of claim.
		Lines 15-16, “the upper surface of the plugs, the spacers and the dielectric material is a planarized surface” renders the claim indefinite.
“the upper surface” should be changed to “an upper surface”
It is not clear “the plugs” refers to which plugs.  Applicant is respectfully suggested to clarify and use appropriate consistent claimed language to define scope of claim.  
“the spacers” lacking antecedent basic should be changed to “the dielectric spacers” as consistent claimed language define scope of claim.
Lines 17-32, it is not clear how “a first type”, “the first type”, “a second type” and “the second type” are defined. Applicant are respectfully suggest to clarify and use appropriate consistent claimed language to define scope of claim.
►	With respect to claim 2, 
“the spacers” lacking antecedent basic should be changed to “the dielectric spacers” as consistent claimed language define scope of claim. 


►	With respect to claim 3, 
		The claimed phrases and clause structure are so confused to define scope of claim.  It is not clear that “before the first and second lithography and etch processes” means.    It is not clear “wherein the width of the first and second openings in the respective mask layers, as seen in the direction perpendicular to the spacers, is transferred by etching through the PMD layer, to respective first and second openings in the PMD layer, prior respectively to performing the first etch process and applying the second etch recipe of the second etch process” means.
►	With respect to claim 4,
		The claimed phrases and clause structure are so confused to define scope of claim.
►	With respect to claim 6, 
		The claimed phrases and clause structure are so confused to define scope of claim.  Applicant is respectfully suggested to clarify and use consistent claimed language to define scope of claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANHHA S PHAM whose telephone number is (571)272-1696. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANHHA S PHAM/Primary Examiner, Art Unit 2819